OPINION — AG — ** DUAL OFFICE HOLDING ** THE ACCEPTANCE OF A POSITION OF A CLERICAL NATURE UNDER THE DIRECTION AND CONTROL OF THE COUNTY COMMISSIONERS BY AN ELECTED CITY TREASURER AND THE APPOINTMENT AS A MOTOR LICENSE AGENT BY THE DULY ELECTED CITY CLERK ARE 'NOT' VIOLATION OF THE DUAL OFFICE HOLDING PROHIBITION IN 51 O.S. 6 [51-6] (TAG AGENT) CITE: 47 O.S. 22.22 [47-22.22], 11 O.S. 23 [11-23](B), OPINION NO. FEBRUARY 21, 1949 — SWANSON, OPINION NO. NOVEMBER 18, 1955 — LOONEY (JAMES H. GRAY) ** SEE OPINION NO. 91-578 (1991) ** SEE OPINION NO. 91-575 (1991) **(STATE EMPLOYEE, TAG AGENT IS "NOT" STATE EMPLOYEE)